REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 02/09/2021 has been entered.  Pending claims 1-18 are allowed for the following reasons:   Independent claim 1 has been amended to be consistent with the agreement reached as documented in the examiner’s interview summary record mailed on 02/12/2021.  Previously objected-to/allowable dependent claim 2 has been amended to be in independent form.  The remainder of the claims are dependent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665